Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00213-CV

                                      Maria Eugenia FREEZE,
                                      Appellant/Cross-Appellee

                                                 v.

                                    Erwin Florentino RAMIREZ,
                                      Appellee/Cross-Appellant

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-15361
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

CROSS-APPEAL DISMISSED

           Cross-appellant Erwin Florentino Ramirez moved to dismiss his cross-appeal. The motion

states Ramirez no longer wishes to alter the trial court’s judgment. Cross-Appellant’s motion to

dismiss his cross-appeal is granted; the cross-appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2),

43.2(f); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio

2001, no pet.) (en banc) (per curiam). Appellant’s appeal is retained on this court’s docket.

                                                  PER CURIAM